Citation Nr: 1420424	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a head injury, now claimed as migraine headaches.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a dental disability due to trauma for compensation purposes, claimed as missing or a loss of teeth.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1983 to March 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine which, in pertinent part, denied the Veteran's request to reopen a claim for service connection for a head injury as well as a claim for service connection for missing or lost teeth.

The Board recognizes that the Veteran has claimed entitlement to service connection for migraine headaches, and that the RO had previously denied his claim for entitlement to service connection for a head injury in a November 1986 rating decision.  The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the United States Court of Appeals for Veterans Claims (Court) has determined that the scope of Boggs and Ephraim is limited to claims to reopen. Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively--after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

As the Veteran's claimed diagnosis of migraine headaches is not distinct from his previously denied head injury, and as the Veteran has specified the same symptoms in the course of his previously denied claim, the Board finds that it is appropriate to review the claim for entitlement to service connection for migraine headaches as a claim to reopen.

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the Virtual VA files reveals an April 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as various adjudicatory documents that are duplicative of those contained in the paper claims file.  In addition, the Veteran's VBMS file does not contain any documents at this time.

The Board notes that a claim for service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the claim for service connection for compensation due missing or a loss of teeth stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for compensation purposes.  However, in statements of record, the Veteran has indicated that he also wished to seek service connection for treatment purposes.  Moreover, the Board notes that a December 1986 Dental Rating Sheet appears to find that teeth numbered 7, 8 and 26 were lost or injured due to an in-service trauma and that the Veteran was eligible for repeated episodes of care needed to restore or replace the above teeth; however, it is not clear whether this decision had been implemented.   Therefore, the claim for service connection for a dental disorder for purposes of obtaining VA outpatient dental treatment is REFERRED to the RO for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161 (2013).

The issues of entitlement to service connection for missing or lost teeth as well as the reopened claim for service connection for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a final decision issued in November 1986, the RO denied the Veteran's claim of entitlement to service connection for a head injury.

3.  Evidence added to the record since the last final November 1986 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a head injury, now claimed as migraine headaches.


CONCLUSIONS OF LAW

1.  The November 1986 RO decision that denied the Veteran's claim of entitlement to service connection for a head injury is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection a head injury, now claimed as migraine headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a head injury, now claimed as migraine headaches, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with regards to this issue. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran previously claimed entitlement to service connection for a head injury in April 1985.  In a November 1986 rating decision, the RO considered the Veteran's service treatment records and a VA examination in denying the claim.  The RO found that, while the Veteran's service treatment records documented that he sustained a traumatic fracture of several teeth as a result of a blow from a fist, there was no indication that he had sustained any head injury.  The October 1986 VA examination reflected the Veteran's complaints of headaches and a diagnosis of muscle-tension headaches was made.

In December 1986, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a head injury was received until July 2007, when VA received his petition to reopen such a claim.  Therefore, the November 1986 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a head injury was received prior to the expiration of the appeal period stemming from the November 1986 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the November 1986 rating decision consists of VA treatment records dated through January 2010 and several October 2010 VA examination reports.  In this regard, the October 2010 VA neurological disorders examination report reflects a diagnosis of migraine headaches and the opinion of the examiner that this condition was not likely secondary to the jaw injury.

The Veteran also submitted statements describing symptoms through the present time.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board finds that the evidence received since the November 1986 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a head injury, now claimed as migraine headaches, were previously denied, in part, as the service treatment records failed to show that he had sustained a head injury.  The October 2010 VA examination report reflects a current diagnosis of migraine headaches as well as an opinion that this condition was not related to a jaw injury.  At this time, the Veteran alleged that his headaches began in service.  Another VA examiner concluded that the Veteran's jaw injury resulted in temperomandibular joint disorder (TMJ), which has been service-connected.  

Therefore, as the Veteran has alleged continuity of symptomatology of headaches since service and service connection has been recently awarded for TMJ, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a head injury, now claimed as migraine headaches, is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a head injury, now claimed as migraine headaches is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.

The Veteran has alleged suffering from migraine headaches since an in-service physical assault in which he was struck in the face and head.  In the alternative, the Veteran argues that his migraine headaches are secondary to his now service-connected TMJ.   As discussed above, the service treatment records document that the Veteran sustained a "traumatic episode" to the front teeth in September 1983.  An October 2010 VA examiner determined that the Veteran's migraine headaches were not likely secondary to a jaw injury.  However, no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  In addition, the examiner did not provide an opinion as to direct service connection.  A remand is therefore necessary in order to obtain an addendum opinion regarding the etiology of the Veteran's claimed migraine headaches.

With regards to the claim for service connection for a dental disability due to trauma for compensation purposes, the Board notes the Veteran's assertions that he lost multiple teeth as a result of a September 1983 physical assault.  Service treatment records document that the Veteran was issued an active appliance in September 1983 to correct a traumatic episode to his front teeth and that he sustained a traumatic fracture of teeth numbered 7, 8, 20 and 26 due to a blow from a fist.  In addition, a November 1986 Administrative Decision found that the Veteran's injuries sustained in September 1983 physical assault were incurred during the line of duty.  An October 2010 VA examiner noted that the Veteran lost teeth numbered 6, 7, 8 and that teeth numbered 10, 23 and 26 were damaged as a result of this injury.

The Board observes that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the note immediately following this code states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913. 

In the instant case, given the evidence of dental trauma in service, the Board finds that the Veteran should be afforded a VA dental examination so that a dental expert may review the service treatment records to determine whether the dental trauma that occurred in service in September 1983 resulted in the loss of substance of body of maxilla or mandible without the loss of continuity.

Finally, in a March 2011 substantive appeal, the Veteran wrote that VA had performed various dental procedures, including implanting a new bridge, from 2005 to 2010.  Records dated from August 2008 to January 2010 are located in the claims file.  On remand, such identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Pittsburgh VA Medical Center dating since January 2005 pertaining to any treatment the Veteran received for his claimed dental disorder, to include any records identified by the Veteran in his March 2011 substantive appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  Return the claims file, to include a copy of this remand, to the October 2010 VA examiner for an addendum opinion.   If the examiner who drafted the October 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

   a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's migraine headaches had its onset during his period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically comment on the Veteran's contention that his migraine headaches are the result of a September 1983 physical assault, which is noted in the service treatment records, and his report of headaches on VA examination in October 1986.

   b)  Is it at least as likely as not that the Veteran's diagnosed migraine headaches were caused OR aggravated beyond the normal progress of the disorder by his service-connected temperomandibular joint disorder?

In doing so, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.   

3.  Afford the Veteran an appropriate VA medical/dental examination to determine the nature and etiology of his claimed dental disability.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.  Any medically indicated special tests should be accomplished. 

The examiner should describe any non-restorable damage related to the Veteran's in-service dental trauma that occurred in September 1983 and explain whether any current maxillary or mandible bone loss is considered to be at least as likely as not (a 50 percent probability or higher) related to the September 1983 dental trauma. 

The examiner should also explain the relationship, if any exists, between the Veteran's disability involving teeth numbers 6, 7, 8, 9, 10, 23 and 26 and any maxillary or mandible bone loss.

A detailed rational for all opinions expressed should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims currently on appeal.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


